Title: To John Adams from William Tudor, Sr., 14 December 1800
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Boston 14 Decr. 1800

There are two sets of Persons here who appear particularly anxious to learn the Result of the Presidential Election. The Hamilton Faction shew much Exultation at the Appearance of Mr. Pinckney keeping an equal Pace with the Man they hate, on the Road they constructed for the New England Electors to pursue. Those Electors, at least those of Massachusetts, are desirous to know whether their Timidity will not eventually place at the Helm, a Man, whom Ninety nine in a hundred of all the Inhabitants of the United States, would wonder to find thus prematurely advanced. Be it as it may, if the Union is to last, that absurd Article of the Constitution must be corrected, which leaves it to a Contingency, whether the People shall have the Sovereign Magistrate they prefer, or that a secondary Officer shall defeat their Intentions, by becoming a Chief, in Consequence of an Operation, in wording A Section of the Constitution, which an artful Party, may, at every Election, avail themselves, to get in their Idol or their Idiot. If South Carolina acts fairly all Things may yet go well, & the People, at least this Eastern Division of them, continue to enjoy the Administration of a Man, who they are proud of; & whose Popularity has increased, is increasing, & I trust, will not be diminished.
I have been writing a Pamphlet for your Amusement next Summer, provided I should not throw it into the Fire, in a fit of Dislike, this Winter. It goes to prove that our Government is an elective, monarchic, Republic: That any Thing less, would have been neither safe, nor beneficial for such a heterogeneous Country as that of the United States. And that its chief Defect is the short Duration of the Presidency, and the executive Controul of the Senate in certain Cases; And that if there is not a Remedy found for both those Evils, it requires no very great Share of conjectural Sagacity to pronounce, that either the Government will be weakened by the Intrigues or Tumults of Jarring Factions, or that a Division of the United States will enevitably ensue.
But to what Purpose is it to anticipate Mischiefs, or reason in Prevention of them? Must they not be felt, & deeply too, before an effectual Remedy can be applied?
If I intrude on your important Hours, recollect, that you have bid me write frequently: And each Letter gives me a fresh Occasion to repeat the Assurance of my high Respect, Esteem & Duty.

Wm Tudor